633 A.2d 1356 (1993)
STATE
v.
Miguel SOARES.
No. 92-549-C.A.
Supreme Court of Rhode Island.
October 14, 1993.
Aaron Weisman, Andrew Berg, Providence.
John Verdecchia, Johnston.

ORDER
This case came before the court for oral argument on October 7, 1993, pursuant to an order directing both parties to show cause why this appeal should not be summarily decided. The defendant (Miguel Soares) appealed the Superior Court's denial of his motion to suppress evidence and statements made at the scene of the arrest.
After reading the memoranda of the parties and after hearing the arguments of counsel, we are of the opinion that cause has not been shown. The issues will be summarily decided.
At the time the defendant entered his plea in the Superior Court, he reserved his right of appeal on the motion to suppress. While such a procedure is allowed under Rule 11(a)(2) of the Federal Rules of Criminal Procedure, there is no comparable Rhode Island rule.
Consequently, we are of the opinion that a conditional plea of nolo may not be accepted by the Superior Court subject to appeal on the issue of a motion to suppress.
Therefore, we deny the appeal proforma and remand this case to the Superior Court with our directions to vacate the plea of nolo contendere. Thereafter, the defendant may reintroduce his motion to suppress and if desired may proceed to trial on the merits. *1357 If he is convicted, the defendant may raise these issues on appeal.
FAY, C.J., did not participate.